311 S.W.3d 410 (2010)
Tammy MARTINE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 71527.
Missouri Court of Appeals, Western District.
June 8, 2010.
Kevin A. Graham, for Appellant.
Ninion S. Riley, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Tammy Martine appeals the decision of the Labor and Industrial Relations Commission, which found that Martine was discharged for misconduct connected with work and was, therefore, disqualified from receiving unemployment benefits. On appeal, Martine claims that the Commission's decision was erroneous because the evidence did not establish that she willfully violated her employer's rules. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decision of the Commission is affirmed. Rule 84.16(b).